ORDER

PER CURIAM.
Employer appeals the decision of the Labor and Industrial Relations Commission awarding employee permanent partial disability and medical treatment attributable to reactive airway disease.
Employer appeals on two grounds. First, it asserts the employee failed to give proper notice of the alleged accident in accordance with Section 287.420 RSMo 1994. Second, employer argues the Commission’s findings that claimant was exposed to trichloroethy-lene and other chemicals is against the overwhelming weight of the evidence.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*432The judgment is affirmed pursuant to Rule 84.16(b).